DETAILED ACTION
This action is response to application number 17/329,651, dated on 03/28/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 9 objected to because of the following informalities:  claims recited a modified MLDP.  The acronyms need to be spelled out in full. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,025,444 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 2, Patent No. 11,025,444 claim 6 discloses a method comprising:
at a first multihomed leaf node connected via a core network to a plurality of other multihomed leaf nodes, receiving multicast data from a multicast source of a multicast network flow (claim 1); 
publishing a notification from the first multihomed leaf node that received the multicast data, the notification indicating that the multicast network flow is available from the first multihomed leaf node (claim 1); 
receiving by the first multihomed leaf node a subscription to the multicast network flow from a multicast recipient (claim 1); 
determining whether there are multiple paths from the first multihomed leaf node to the multicast recipient (claim 1; claim 6); 
creating a topology-aware point to multipoint (P2MP) tree for the multicast network flow that allows for distribution of the multicast network flow to the multicast recipient and excludes at least one leaf node (claim 6); and 
providing the multicast network flow to the multicast recipient according to the P2MP tree (claim 6).

Claim 3, Patent No. 11,025,444 claim 5 discloses wherein determining whether there are multiple paths from the first multihomed leaf node to the multicast recipient uses a modified MLDP signaling procedure (claim 5).

Claim 4, Patent No. 11,025,444 claim 7 discloses wherein providing the multicast network flow to the multicast recipient according to the P2MP tree includes configuring the first multihomed leaf node to not bridge the multicast data across at least one multihomed network element (claim 7). 

Claim 5, Patent No. 11,025,444 claim 8 discloses detecting that the multicast network flow has stopped; and withdrawing the notification from each particular network device that received the multicast data (claim 8).

Claim 6, Patent No. 11,025,444 claim 6 discloses wherein creating a topology-aware point to multipoint (P2MP) tree for the multicast network flow that allows for distribution of the multicast network flow to the multicast recipient and excludes at least one leaf node includes identifying at least two distinct routes through the core network (claim 6).

Claim 7, Patent No. 11,025,444 claim 8 discloses detecting at the first multihomed leaf node that the multicast network flow has stopped; and publishing a notification indicating that the multicast network flow is no longer available from the first multihomed leaf node (claim 8). 

Claims 8-17 rejected on the similar ground of rejection as presented above and on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,025,444 B2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Kebler et al. (US 2019/0036717 A1).

Claim 14, Kebler discloses an apparatus (nearest RP node; Fig. 3, el. 112F; ingress node; Fig. 1A, el. 12H) comprising: a network switch (nearest RP node; Fig. 3, el. 112F; ingress node; Fig. 1A, el. 12H) configured as a leaf node (configured as a leaf node in the network 4), the leaf node (nearest RP node; Fig. 3, el. 112F; ingress node; Fig. 1A, el. 12H) comprising a first network interface (first network interface to communicate according to Fig. 3. el. 116D) configured to receive a multicast network flow originating from a multicast data source (receiving a multicast from source 114 via ingress node Fig. 3, el. 112G; receiving multicast data by the nearest rendezvous point node from multicast source node; “Packets sent to the anycast address N5 are delivered by network 104 to the logically nearest RP nodes 112F, 112C as determined by the IGP”; ¶57); a second network interface configured to communicate with a network device in a core network (a second interface to communicate with an exemplary Node Fig. 3, el. 112D); a third network interface configured to communicate with a different network device in the core network (a third interface to communicate with an exemplary Node Fig. 3, el. 112E) (FIG. 3 is a block diagram illustrating a system 100 that includes an example network 104 having network devices 112A-112G (“nodes 112”), according to techniques of this disclosure. Source 114 is a multicast source that sources multicast stream 122 for delivery, at least in part, by network 104. Source 114 is similar at least in some respects to any of sources 14 and 34. Source 114 may have any anycast IP address or may not have any anycast IP address. Nodes 112 are similar to nodes 12, links 116 are similar to links 16, receiver 108 is similar to receiver 8, link 111 is similar to link 11, and link 109 is similar to link 9, of systems 10 and 30. Requests 124A, 124B may be similar to requests 24A, 24B, respectively, of systems 10 and 30; ¶54;  FIG. 4 is a block diagram illustrating an example network device, according to techniques described in this disclosure. In general, network device 200 may operate in a manner substantially similar to and may represent any of the network devices, routers, or nodes illustrated in the previous figures. For example, network device 200 may represent any of egress nodes 12A, 112A. Network device 200 includes a control unit 202 coupled to a forwarding component 205. Network device 200 includes interface cards 206A-206N (“IFCs 206”) that receive packets via inbound links 208A-207N (“inbound links 207”) and send packets via outbound links 208A-208N (“outbound links 208”). IFCs 206 includes interface ports (not shown) coupled to inbound links 207 and outbound links 208. While the example network device 200 has a bifurcated control plane and forwarding plane executed by separate hardware and/or software components, some example network devices that apply techniques described in this disclosure may have a hardware and/or software components that perform both control plane and forwarding plane operations; ¶65); and 
a logic coupled to the first network interface, the second network interface, and the third network interface (logic coupled to interfaces; Fig. 4; Control unit 202 provides a hardware environment that includes one or more programmable processors 213 coupled to one or more memory devices 211. Control unit 202 may further include a storage device (not shown), such as a disk drive. The hardware environment of control unit 202 executes the control plane for network device 200, which includes an operating system, including kernel 218, that provides a multi-tasking operating environment for execution of concurrent processes. Routing process 222, for instance, represents one or more processes that execute protocols 216 for sending and receiving routing, path setup, management, and/or configuration information for a network that includes network device 200. Protocols 216 in the illustrated example include OSPF 216A, IS-IS 216B, Internet Group Management Protocol 216C, LDP 216D, mLDP 216E, and PIM 216N. Other protocols not shown in the illustrated example may include RSVP-TE, Border Gateway Protocol (BGP), and RIP, for instance. Network device 200 may not execute all of the illustrated protocols 216. For example, network device 200 may execute OSPF 216A but not IS-IS 216B, or vice-versa, or neither; ¶66), the logic configured to: 
receive a multicast network flow from a source of a multicast data on the first network interface (receiving a multicast from source 114 via ingress node Fig. 3, el. 112G; FIG. 3 is a block diagram illustrating a system 100 that includes an example network 104 having network devices 112A-112G (“nodes 112”), according to techniques of this disclosure. Source 114 is a multicast source that sources multicast stream 122 for delivery, at least in part, by network 104. Source 114 is similar at least in some respects to any of sources 14 and 34. Source 114 may have any anycast IP address or may not have any anycast IP address. Nodes 112 are similar to nodes 12, links 116 are similar to links 16, receiver 108 is similar to receiver 8, link 111 is similar to link 11, and link 109 is similar to link 9, of systems 10 and 30. Requests 124A, 124B may be similar to requests 24A, 24B, respectively, of systems 10 and 30; ¶54); 
publish a notification on the second and third network interfaces indicating that the multicast network flow is available from the apparatus (informing and sharing information about multicast data by network devices receiving the multicast data (Fig. 1; Fig. 2; Fig. 3), “In general, sources for one RP are known to other RPs that use the Multicast Source Discovery Protocol (MSDP)”; “For the purposes of load balancing and redundancy, an operator or controller for network 104 may configure network 104 with anycast RPs (here, RP nodes 112F, 112C). The RP nodes 112F, 112C share one unicast IP address N5, which is consequently an anycast address and advertised using the IGP in network 104. Packets sent to the anycast address N5 are delivered by network 104 to the logically nearest RP nodes 112F, 112C as determined by the IGP. Anycast addressing can be used in PIM sparse mode to add load balancing and service reliability to RPs. In general, sources for one RP are known to other RPs that use the Multicast Source Discovery Protocol (MSDP). For instance, source 114 and receiver 108 use the closest RP, as determined by the IGP. RP nodes 112F, 112C receive an indication of multicast source 114 via PIM registration and, if the RP nodes 112F, 112C have a (*, G) entry, create (S,G) state for source 114 and join the shortest path tree to the source 114 to receive multicast stream 122 for the (S,G) multicast channel. Ingress node 112G replicates multicast stream 122 to RP nodes 112F, 112C as respective multicast streams 122A, 122B”; ¶57); 
receive a subscription to the multicast network flow from a multicast recipient (a multicast recipient, receiver Fig. 3, el. 108)(“Egress nodes for network 4 for multicast streams 22, such as egress node 12A, may receive IGMP messages from interested receivers and responsively output messages (such as a PIM Join message) requesting to receive multicast streams 22 for delivery by the egress nodes to the interested receivers”; ¶30; requesting to receive a multicast stream 22; “Having computed the MRTs 21 and in response to receiving the IGMP message (e.g., an IGMP Report) or other message from receiver 8 requesting to receive a multicast stream 22, egress node 12A sends request 24A to receive a multicast stream 22 on the path for MRT 21A and sends request 24B to receive a multicast stream 22 on the path for MRT 21B. Each request 24A, 24B to receive a multicast stream 22 may be a PIM Join message to receive a multicast stream 22 transported by network 4 using IP multicast, an LDP label mapping message to receive a multicast stream 22 transported by network 4 using mLDP, or other message sent upstream toward multicast sources 14 to request to receive a multicast stream 22. Request 24A may have a destination IP address that is the anycast IP address N1. Request 24B may have a destination IP address that is the anycast IP address NJ. Egress node 12A may establish a label-switched path (LSP) or other forwarding tunnel or overlay along each of MRTs 21 using a signaling protocol, such as LDP or RSVP-TE, for transporting requests 24A, 24B. In some examples, each node 12 in the network 4 independently computes the pair of MRTs 21 from egress node 12A and rooted at virtual proxy node 17, according to techniques described herein with respect to egress node 12A. Each node 12 stores forwarding information for the pair of MRTs 21 and may provide LDP labels upstream to enable upstream nodes to identify traffic (e.g., requests 24) for delivery on one of the MRTs 21 rather than via the default shortest path. In some examples, the PIM join message or LDP label mapping message may indicate a forwarding topology to use for forwarding the join request or LDP label mapping message, e.g., the MRT 21A topology or the MRT 21B topology. Egress node 12A may install a pair of MRT next-hops for the pair of MRTs 21 to its forwarding information”; ¶34); 
determine whether to bridge the multicast data (the multicast data; Fig. 3, el. 122A) from the second to the third network interface (determining to bridge the multicast data for transmission to egress node 112A by rendezvous point node 112F through the exemplary routes 116E or 116G); and selectively forwards the multicast network flow (the multicast data; Fig. 3, el. 122A) to the multicast recipient (a multicast recipient, receiver Fig. 3, el. 108) through either the second or third network interface (selectively forwards the multicast network flow 122A to egress node 112A by rendezvous point node 112F through the exemplary routes 116E or 116G; In system 100, nodes 112F and 112C are configured as rendezvous point (RP) nodes for anycast RP. In general, a multicast (non-anycast) RP operates as a multicast source and all multicast traffic for a multicast stream converges on the RP, though convergence can be slow when the RP fails. In multicast specifically, there may be closer RPs on the shared tree, and thus the use of a single RP is suboptimal. Anycast RP, in contrast to multicast RP with a single RP, enables bypassing the restriction of having one active RP per multicast group by enabling multiple RPs for the same group or group range. Although a multicast RP is not an origin server for a multicast stream, a multicast RPs may be considered a multicast source; ¶55; With conventional anycast RP, the multiple RPs share a unicast IP address and share source information for one or more multicast sources. When an RP fails, sources and receivers are directed to a remaining active RP by way of unicast routing. That is, then the unicast route for the shared IP address converges to the next logically-closest RP, and the network builds a new multicast tree. The convergence time with conventional anycast RPs will therefore be the amount of time for unicast to converge plus the time needed to build the new multicast tree from the remaining active RP; ¶56).
Kebler does not explicitly disclose determining to bridge the multicast data and selectively forwards the multicast data. However Kebler in ¶55-¶56 discloses in case of failure, the network builds a new multicast tree to forward the multicast data through newly determined and selected interfaces of the network nodes. Kebler further discloses according to Fig. 3, modifying the network topology to include virtual proxy node el. 117 and rendezvous point nodes 112F and 112C (ingress nodes 12H and 12D) having shared IP address N5 as a single virtual proxy node 117 reachable from nodes 112D and 112B. In other words the method sends the multicast data across the rendezvous point nodes 112F and 112C through a single virtual proxy node 117 reachable from nodes 112D and 112B as shown in Fig. 3 (similarly, Fig. 1, ingress nodes 12H and 12D and virtual proxy node el. 17 having shared N1, Nx, IP address; ¶38).
See exemplary ¶58-¶59 that discloses “In response to receiving a request to receive a multicast stream "sourced" by any of RP nodes 112F, 112C, egress node 112A applies techniques described above with respect to FIGS. 1A-1B to compute a pair of maximally redundant trees 121A, 121B ("MRTs 121") based on a modified network topology modified to include virtual proxy node 117. Egress node 112A may generate the modified network topology based on configuration information stored by egress node 112A that indicates the RP nodes 112F, 112C are redundant sources for the multicast stream 122. Egress node 112A may then output respective requests 124A, 124B for forwarding on paths along the MRTs 121A, 121B using any of the techniques described above with respect to FIGS. 1A-1B for forwarding requests 124A, 124B on the paths. 
To compute the pair of MRTs 121, egress node 112A represents the RP nodes 112F, 112C having shared IP address N5 as a single virtual proxy node 117 reachable from nodes 112D, 112B. Using routing information for network 104, egress node 112A modifies the network topology for network 104 to include the virtual proxy node 117 with IP address N5.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to determine to bridge the multicast data and selectively forwards the multicast data as taught by Kebler in order to forward multicast stream 122 to interested receiver 108 (Fig. 3; abstract).

Claim 15, Kebler discloses wherein the logic to determine whether to bridge the multicast data from the second to the third network interface includes logic to determine whether the multicast recipient is reachable from just the second network interface, just the third network interface, or from both the second and third network interfaces (determining by rendezvous point node 112F the multicast recipient, Fig. 3, el. 108, is reachable through the exemplary routes 116E or 116G via egress node 112A; Fig. 3; In system 100, nodes 112F and 112C are configured as rendezvous point (RP) nodes for anycast RP. In general, a multicast (non-anycast) RP operates as a multicast source and all multicast traffic for a multicast stream converges on the RP, though convergence can be slow when the RP fails. In multicast specifically, there may be closer RPs on the shared tree, and thus the use of a single RP is suboptimal. Anycast RP, in contrast to multicast RP with a single RP, enables bypassing the restriction of having one active RP per multicast group by enabling multiple RPs for the same group or group range. Although a multicast RP is not an origin server for a multicast stream, a multicast RPs may be considered a multicast source; ¶55; With conventional anycast RP, the multiple RPs share a unicast IP address and share source information for one or more multicast sources. When an RP fails, sources and receivers are directed to a remaining active RP by way of unicast routing. That is, then the unicast route for the shared IP address converges to the next logically-closest RP, and the network builds a new multicast tree. The convergence time with conventional anycast RPs will therefore be the amount of time for unicast to converge plus the time needed to build the new multicast tree from the remaining active RP; ¶56).

Claim 17, Kebler discloses further comprising logic configured to: 
detect that the multicast network flow has stopped (“FIG. 1B illustrates a failure of a link or node or multicast source on the primary path corresponding to MRT 21, which prevents forwarding of multicast stream 22A along the reverse path for MRT 21A to egress node 12A. In the illustrated example, link 11A is depicted as failed. Egress node 12A detects a failure of multicast stream 22A caused by the failure on the primary path. For example, egress node 12A may detect the failure of the local interface as it is done for unicast Fast Reroute. Failure detection may be performed using the loss of signal or the loss of probing packets (e.g., bidirectional forwarding detection (BFD)). This option can be used in combination with the other options as documented below. Failure detection (and forwarding by egress node 12A) may be performed by comparing similar packets received for multicast streams 22A, 22B but only forwarding only the first packet received, regardless of which interface the packet is received on. Failure detection may be performed by assuming a minimum known packet rate for a given data stream. If a packet is not received on the primary reverse path forwarding (RPF) interface for the multicast stream 22A within the time frame defined by the minimum known packet rate, egress router 12A assumes primary path failure and switches to the secondary RPF interface. Failure detection of primary multicast stream 24A may be performed using other techniques not listed above”; ¶39); and 
withdraw the notification that the multicast network flow is available (detecting failure and notifying other nodes of the network; “Failure detection may be performed using the loss of signal or the loss of probing packets (e.g., bidirectional forwarding detection (BFD)). This option can be used in combination with the other options as documented below. Failure detection (and forwarding by egress node 12A)”; ¶39).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kebler et al. (US 2019/0036717 A1) in view of Bidgoli et al. (US 2020/0007358 A1).

Claim 16, Kebler discloses wherein the logic to selectively forward the multicast network flow to the multicast recipient (the multicast recipient, receiver Fig. 3, el. 108) (selectively forwards the multicast network flow 122A to egress node 112A by rendezvous point node 112F through the exemplary routes 116E or 116G; In system 100, nodes 112F and 112C are configured as rendezvous point (RP) nodes for anycast RP. In general, a multicast (non-anycast) RP operates as a multicast source and all multicast traffic for a multicast stream converges on the RP, though convergence can be slow when the RP fails. In multicast specifically, there may be closer RPs on the shared tree, and thus the use of a single RP is suboptimal. Anycast RP, in contrast to multicast RP with a single RP, enables bypassing the restriction of having one active RP per multicast group by enabling multiple RPs for the same group or group range. Although a multicast RP is not an origin server for a multicast stream, a multicast RPs may be considered a multicast source; ¶55; With conventional anycast RP, the multiple RPs share a unicast IP address and share source information for one or more multicast sources. When an RP fails, sources and receivers are directed to a remaining active RP by way of unicast routing. That is, then the unicast route for the shared IP address converges to the next logically-closest RP, and the network builds a new multicast tree. The convergence time with conventional anycast RPs will therefore be the amount of time for unicast to converge plus the time needed to build the new multicast tree from the remaining active RP; ¶56).
Kebler does not explicitly disclose wherein the logic includes logic to create a topology-aware point to multipoint (P2MP) tree for the multicast network flow.
Bidgoli in the same field of endeavor, IP multicasting (title; abstract) discloses wherein the logic includes logic to create a topology-aware point to multipoint (P2MP) tree for the multicast network flow (“apparatus to at least receive, by a BIER border router (BBR) of a BIER domain from an MPLS domain, MPLS signaling information associated with a point-to-multipoint (P2MP) label switched path (LSP) and send, by the BBR toward a device configured to assign a BIER tree label (BTL) identifying the P2MP LSP within the BIER domain, the MPLS signaling information associated with the P2MP LSP. In at least some example embodiments, the MPLS signaling information is received as Multiprotocol Label Distribution Protocol (mLDP); ¶4; ¶5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to create a topology-aware point to multipoint (P2MP) tree for the multicast network flow as taught by Bidgoli to modify Kebler’ method and system in order to support multicast over a network domain (title).
.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
7/30/2022